DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 13 is objected to because of the following informalities: the phrase “capable of occluding lithium ion” should instead be written as (emphasis added) “capable of occluding lithium ions.” Appropriate correction is required.

Claim 18 is objected to because of the following informalities: the phrase “claim17” should instead be written as “claim 17.” Appropriate correction is required.

Claim 22 is objected to because of the following informalities: for sake of clarity, it is suggested that the phrase “wherein the Si-based material has any shape out of” be written as, for example, “wherein the Si-based material exhibits a shape selected from the group consisting of.” Appropriate correction is required.

Claim 29 is objected to because of the following informalities: for sake of clarity, it is suggested that the phrase “wherein the Si-based material has any shape out of” be written as, for example,  Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 17 is replete with grammatical and/or antecedent basis inconsistencies/issues such that the overall meaning and claimed intent of Claim 17 is rendered particularly unclear. For example, Claim 17 is rendered unclear because (emphasis added) (1) “the lithium ion battery” appears to lack sufficient antecedent basis, (2) “the electrode according to claim 13” is unclear insofar as Claim 13 is actually drawn to a skeleton-forming agent as opposed to an electrode, and (3) “the surface of the active material layer” appears to lack sufficient antecedent basis (while it is noted that Claim 13 references an active material, which necessarily has a surface, Claim 13 does not appear to explicitly require the presence of an active material, given that Claims 12-13 are drawn specifically to a skeleton-forming agent whose intended use is merely applicable to an active material layer of an electrode for a lithium ion battery).
Therefore, for the purposes of examination, and in light of the instant specification (and the general indication that Claim 17 is an attempt to incorporate subject matter from Claims 12-13 together in Claims drawn to “an electrode”), Claim 17 will be interpreted as if Claim 17 recited “An electrode for a lithium ion battery, wherein the skeleton-forming agent according to claim 13 is at least on a surface of an active material layer, wherein the active material layer includes an active material capable of forming an alloy with lithium or an active material capable of occluding lithium ions.” Furthermore, the aforementioned interpretation will also be assumed for purposes of examination of Claims 18-24 which each depend, ultimately, from Claim 17.
 Proper clarification is required.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 18 recites the limitations (emphasis added) “the space” and “the active material particles.” There is insufficient antecedent basis for these limitations in the claim. 
Proper clarification is required (it is suggested, for example, that “the space” be written as “a 

Claims 20-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 20 is replete with grammatical and/or antecedent basis inconsistencies/issues such that the overall meaning and claimed intent of Claim 20 is rendered particularly unclear. For example, Claim 20 is rendered unclear because (emphasis added) (1) “the electrode is the electrode for the lithium ion battery” is particularly confusing wording insofar as Claim 17 already establishes, as previously described, that the electrode is for a lithium ion battery which includes an active material, and (2) “the Si-based material” appears to lack sufficient antecedent basis.
Therefore, for the purposes of examination, and in light of the instant specification (and the general indication that Claim 20 is an attempt to incorporate subject matter from Claim 14 into Claims drawn to “an electrode”), Claim 20 will be interpreted as if Claim 20 recited “The electrode according to claim 17, wherein the active material includes an Si-based material. Furthermore, the aforementioned interpretation will also be assumed for purposes of examination of Claims 21-22 which each depend from Claim 20.
Proper clarification is required.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 21 recites the limitation (emphasis added) “the oxygen content.” There is insufficient antecedent basis for this limitation in the claimed.
Proper clarification is required (it is suggested, for example, that “the oxygen content” be written as “an 

Claim 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 25 is replete with grammatical and/or antecedent basis inconsistencies/issues such that the overall meaning and claimed intent of Claim 25 is rendered particularly unclear. For example, Claim 25 is rendered unclear because (emphasis added) (1) “the lithium ion battery” appears to lack sufficient antecedent basis, and (2) “the surface of the active material layer” appears to lack sufficient antecedent basis (while it is noted that Claim 14 references an active material, which necessarily has a surface, Claim 14 does not appear to explicitly require the presence of an active material, given that Claims 12-14 are drawn specifically to a skeleton-forming 
Therefore, for the purposes of examination, and in light of the instant specification (and the general indication that Claim 25 is an attempt to incorporate subject matter from Claims 14 into Claims drawn to “a negative electrode”), Claim 25 will be interpreted as if Claim 25 recited “A negative electrode, wherein the negative electrode is for a lithium ion battery and the skeleton-forming agent according to claim 14 is at least on a surface of an active material layer, wherein the active material layer includes an active material, wherein the active material includes an Si-based material.” Furthermore, the aforementioned interpretation will also be assumed for purposes of examination of Claims 26-31 which each depend, ultimately from Claim 25.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 26 recites the limitations (emphasis added) “the space” and “the active material particles.” There is insufficient antecedent basis for these limitations in the claim. 
Proper clarification is required (it is suggested, for example, that “the space” be written as “a 

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 28 recites the limitation (emphasis added) “the oxygen content.” There is insufficient antecedent basis for this limitation in the claimed.
an 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-18, 20, 22-26, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0092939).

	Regarding Claims 12-14, Kim teaches a lithium ion battery comprising a negative electrode (“electrode”), wherein the negative electrode comprises a negative active material layer (“active material layer”), wherein the negative active material layer comprises a negative active material (“active material”), wherein the lithium ion battery itself is utilized as a power source in an electric apparatus (Title, Abstract, [0003], [0092]-[0094], [0104]-[0105], [0122]). Kim teaches that the negative active material layer comprises a negative active material and non-reactive inorganic material particles distributed within the negative active material layer ([0063]-[0064], [0081]-[0084]). Kim teaches that the negative active material includes a silicon material (“the active material of the electrode includes an active material capable of forming an alloy with lithium or an active material capable of occluding lithium ion” wherein the active material includes an “Si-based material”) ([0063]-[0064]). Kim teaches that the non-reactive inorganic material particles are, for example, Al(PO4)3 particles (“a phosphate having an aluminophosphate bond as an ingredient”) ([0084]).
	Kim does not explicitly teach that the Al(PO4)3 particles are skeleton-forming agents in the negative electrode layer.
	However, and as previously described, the Al(PO4)3 particles are distributed alongside the negative active material within the negative active material layer ([0063]-[0064], [0092]-[0094], [0104]-[0105], [0135]-[0136]). 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize that from the perspective of the negative active material in the negative active material layer of Kim, the Al(PO4)3 particles form a “skeleton” in which 4)3 particles function as a “skeleton-forming agent used for skeleton formation”), given that Kim teaches that the Al(PO4)3 particles are distributed alongside the negative active material in the negative active material layer, and therefore, the negative active material may readily be interpreted as being positioned within a “skeleton” formed of Al(PO4)3 particles (it is further noted that the instant Claim does not explicitly describe or otherwise limit what structurally constitutes a “skeleton” formed by a skeleton-forming agent in an active material layer).

	Regarding Claims 15-16, Kim teaches the instantly claimed invention of Claim 12, as previously described.
	As previously described, Kim teaches a “skeleton-forming agent” (i.e. Al(PO4)3 particles) which includes a “phosphate having an aluminophosphate bond as an ingredient” (See Claim 12).
	Furthermore, it is noted that (1) Claim 12 allows for the skeleton-forming agent to include either a “silicate” or a phosphate, and (2) while instant Claims 15-16 provide further limitations on the silicate outlined in Claim 12, Claims 15-16 do not actually require that the skeleton-forming agent includes a silicate in the first palace.
	Therefore, and by virtue of teaching the instantly claimed invention of Claim 12, Kim is also considered to teach the requisite limitations of the instantly claimed invention of Claims 15-16.

	Regarding Claims 17-18, 20, 23-24, Kim teaches the instantly claimed invention of Claim 13, as previously described.
	As previously described, Kim teaches a negative electrode in a lithium ion battery, wherein the negative electrode includes a negative active material layer, wherein the negative active material layer includes a negative active material capable of forming an alloy with lithium or an active material capable of occluding lithium ions, wherein the negative active material includes a silicon material, wherein the 4)3 particles are distributed alongside the silicon negative active material within the negative active material layer (See Claim 13) ([0063]-[0064], [0092]-[0094], [0104]-[0105], [0135]-[0136]).
	Accordingly, and by virtue of said distribution, the Al(PO4)3 particles would to at least some degree or in at least some areas, be positioned on a surface (e.g. an inner surface, an innermost surface, an outer surface, an outermost surface, etc.) of the negative active material layer. Furthermore, and by virtue of said distribution, the Al(PO4)3 particles would to at least some degree or in at least some areas, produce a space between particles of the silicon negative active material within the negative active material layer.

	Regarding Claim 22, Kim teaches the instantly claimed invention of Claim 20, as previously described.
	Furthermore, Kim teaches that the silicon material is shaped in the form of, for example, a nanowire (a “fiber shape” or a “needle shape”), a nanorod (a “fiber shape”), a nanotube (a “fiber shape” or a “donut shape”), or a nanoribbon (a “belt shape” or a “fiber shape”) ([0064]). Furthermore, Kim teaches that the silicon material further comprises an organic coating layer (“work-affected layer”) formed on an outer surface thereof ([0041]-[0044], [0061]-[0064]) (it is further noted that the instant Claim does not explicitly describe or otherwise limit what structurally constitutes a “work-affected layer”).

Regarding Claims 25-26, 30-31, Kim teaches the instantly claimed invention of Claim 14, as previously described.
4)3 particles are distributed alongside the silicon negative active material within the negative active material layer (See Claim 13) ([0063]-[0064], [0092]-[0094], [0104]-[0105], [0135]-[0136]).
	Accordingly, and by virtue of said distribution, the Al(PO4)3 particles would to at least some degree or in at least some areas, be positioned on a surface (e.g. an inner surface, an innermost surface, an outer surface, an outermost surface, etc.) of the negative active material layer. Furthermore, and by virtue of said distribution, the Al(PO4)3 particles would to at least some degree or in at least some areas, produce a space between particles of the silicon negative active material within the negative active material layer.

Claims 19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0092939), and further in view of Lee et al. (US 2013/0244082).

	Regarding Claim 19, Kim teaches the instantly claimed invention of Claim 17, as previously described.
	Kim does not explicitly teach that a layer including alkali-resistant particles is on the negative active material layer.
	However, it is first noted that Kim teaches that a separator is positioned on the negative electrode (and therefore positioned on the negative active material layer) ([0113]).
2O3, ZrO2, TiO2, SiO2, CaO, MgO, Y2O3, SiC, etc.) ([0044]). Lee teaches that the separator helps provide the battery itself with superior output characteristics, and also helps provide for enhanced short-circuit resistance characteristics ([0024]-[0025]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the separator of Kim, which is positioned on the negative active material layer, in the manner disclosed by Lee (i.e. form the separator as a porous substrate layer having first porous coating layers formed on respective surfaces thereof, wherein second porous coating layers are formed on a respective first coating layer corresponding to an anode or cathode side of the separator, wherein each first porous coating layer comprises “alkali-resistant inorganic particles” therein such as Al2O3, ZrO2, TiO2, SiO2, CaO, MgO, Y2O3, SiC, etc.), given that a separator structured in such a manner would help provide the lithium ion battery with superior output characteristics, and also help provide for enhanced short-circuit resistance characteristics.
	Accordingly, and by virtue of the separator of Kim, as modified by Lee, being positioned on the negative active material layer, a “layer including alkali-resistant inorganic particles” (i.e. a respective first porous coating layer) is positioned, at least indirectly, on the negative active material layer.

Regarding Claim 27, Kim teaches the instantly claimed invention of Claim 25, as previously described.
	Kim does not explicitly teach that a layer including alkali-resistant particles is on the negative active material layer.
	However, it is first noted that Kim teaches that a separator is positioned on the negative electrode (and therefore positioned on the negative active material layer) ([0113]).
	Furthermore, Lee teaches a separator for use in a lithium ion battery (Abstract, [0002]). As illustrated in Figure 3, Lee teaches that the separator comprises a porous substrate layer (320), first porous coating layers (320) formed on respective surfaces of the porous substrate layer, and second porous coating layers (330, 340) formed on a given first porous coating layer ([0033]-[0034], [0039]). Lee teaches that each second porous coating layer comprises either anode or cathode active material particles therein (wherein the anode or cathode active material particles correspond with electrode active materials in a corresponding anode or cathode), a binder, and a conductive additive ([0034]). Lee teaches that each first porous coating layer comprises a mixture of a binder and inorganic particles ([0034]). Lee teaches, for example, that the inorganic particles are alkali-resistant (e.g. Al2O3, ZrO2, TiO2, SiO2, CaO, MgO, Y2O3, SiC, etc.) ([0044]). Lee teaches that the separator helps provide the battery itself with superior output characteristics, and also helps provide for enhanced short-circuit resistance characteristics ([0024]-[0025]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the separator of Kim, which is positioned on the negative active material layer, in the manner disclosed by Lee (i.e. form the separator as a porous substrate layer having first porous coating layers formed on respective surfaces thereof, wherein second porous coating layers are formed on a respective first coating layer corresponding to an anode or 2O3, ZrO2, TiO2, SiO2, CaO, MgO, Y2O3, SiC, etc.), given that a separator structured in such a manner would help provide the lithium ion battery with superior output characteristics, and also help provide for enhanced short-circuit resistance characteristics.
	Accordingly, and by virtue of the separator of Kim, as modified by Lee, being positioned on the negative active material layer, a “layer including alkali-resistant inorganic particles” (i.e. a respective first porous coating layer) is positioned, at least indirectly, on the negative active material layer.

Claims 21, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0092939), and further in view of Higuchi et al. (US 2010/0129718) and Yayamoto et al. (US 2014/0234705).

	Regarding Claim 21, Kim teaches the instantly claimed invention of Claim 20, as previously described.
	Kim does not explicitly teach that the silicon negative active material has an oxygen content within the instantly claimed range.
	However, it is first noted that Applicant teaches that a negative active material such as SiOx, (where 0.01 ≤ x ≤ 0.75) has an oxygen content of 0.5 mass% or more and 30 mass% or less (See, for example, [0105] of Applicant’s own PG Pub.).
	Furthermore, Higuchi teaches a lithium ion battery comprising a negative electrode, wherein the negative electrode comprises a negative active material layer, wherein the negative active material layer includes a negative active material (Title, Abstract, [0001]). Higuchi teaches that the negative active material includes a silicon material, and more specifically that the negative active material is silicon oxide ([0087]). Higuchi teaches that in particular, SiOx (where 0 < x ≤ 0.6) is a particularly preferred 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize a silicon oxide SiOx (where 0 < x ≤ 0.6), as taught by Higuchi (wherein the 0 < x ≤ 0.6 subscript range indicates that the SiOx has an oxygen content range which significantly overlaps with the instantly claimed oxygen content range of 0.5 mass% or more and 30 mass% or less), as the silicon negative active material in Kim, given that SiOx (where 0 < x ≤ 0.6) is a silicon oxide negative active material which specifically provides for enhanced charge/discharge capacity characteristics
	Kim, as modified by Higuchi, does not explicitly teach that the silicon oxide exhibits a median diameter within the instantly claimed range.
	However, Yayamoto teaches a lithium ion battery comprising a negative electrode, wherein the negative electrode comprises a negative active material layer, wherein the negative active material layer includes a negative active material (Title, Abstract, [0001]). Yayamoto teaches that the negative active material includes a silicon material, and more specifically, that the negative active material is silicon oxide ([0042]-[0045]). Yayamoto teaches that the silicon oxide preferable exhibits a median diameter (i.e. a D50) within the range of 5.7 microns or more and 7.8 microns or less ([0045]). Yayamoto teaches that a median diameter within the aforementioned range is advantageous because it helps prevent particle break downs (which occurs if the sizing is too small) and helps prevent declines in terms of charge/discharge characteristics (which occurs if the sizing is too large) ([0045]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that the silicon oxide of Kim, as modified by Higuchi, exhibits a median diameter within the range of 5.7 microns or more and 708 microns or less, as taught by Yayamoto (i.e. a median diameter range which is entirely encompassed within the instantly claimed 

Regarding Claim 28, Kim teaches the instantly claimed invention of Claim 25, as previously described.
	Kim does not explicitly teach that the silicon negative active material has an oxygen content within the instantly claimed range.
	However, it is first noted that Applicant teaches that a negative active material such as SiOx, (where 0.01 ≤ x ≤ 0.75) has an oxygen content of 0.5 mass% or more and 30 mass% or less (See, for example, [0105] of Applicant’s own PG Pub.).
	Furthermore, Higuchi teaches a lithium ion battery comprising a negative electrode, wherein the negative electrode comprises a negative active material layer, wherein the negative active material layer includes a negative active material (Title, Abstract, [0001]). Higuchi teaches that the negative active material includes a silicon material, and more specifically that the negative active material is silicon oxide ([0087]). Higuchi teaches that in particular, SiOx (where 0 < x ≤ 0.6) is a particularly preferred negative active material because it provides for enhanced charge/discharge capacity characteristics ([0087]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize a silicon oxide SiOx (where 0 < x ≤ 0.6), as taught by Higuchi (wherein the 0 < x ≤ 0.6 subscript range indicates that the SiOx has an oxygen content range which significantly overlaps with the instantly claimed oxygen content range of 0.5 mass% or more and 30 mass% or less), as the silicon negative active material in Kim, given that SiOx (where 0 < x ≤ 0.6) is a silicon oxide negative active material which specifically provides for enhanced charge/discharge capacity characteristics

	However, Yayamoto teaches a lithium ion battery comprising a negative electrode, wherein the negative electrode comprises a negative active material layer, wherein the negative active material layer includes a negative active material (Title, Abstract, [0001]). Yayamoto teaches that the negative active material includes a silicon material, and more specifically, that the negative active material is silicon oxide ([0042]-[0045]). Yayamoto teaches that the silicon oxide preferable exhibits a median diameter (i.e. a D50) within the range of 5.7 microns or more and 7.8 microns or less ([0045]). Yayamoto teaches that a median diameter within the aforementioned range is advantageous because it helps prevent particle break downs (which occurs if the sizing is too small) and helps prevent declines in terms of charge/discharge characteristics (which occurs if the sizing is too large) ([0045]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that the silicon oxide of Kim, as modified by Higuchi, exhibits a median diameter within the range of 5.7 microns or more and 708 microns or less, as taught by Yayamoto (i.e. a median diameter range which is entirely encompassed within the instantly claimed range), given that such a median diameter range would help prevent negative active material particle breakdowns and also help prevent declines in terms of charge/discharge characteristics.

Regarding Claim 29, Kim, as modified by Yayamoto teaches the instantly claimed invention of Claim 28, as previously described.
	Furthermore, Kim teaches that the silicon material (i.e. the silicon oxide material in context of Kim, as modified by Yayamoto) is shaped in the form of, for example, a nanowire (a “fiber shape” or a “needle shape”), a nanorod (a “fiber shape”), a nanotube (a “fiber shape” or a “donut shape”), or a nanoribbon (a “belt shape” or a “fiber shape”) ([0064]). Furthermore, Kim teaches that the silicon it is further noted that the instant Claim does not explicitly describe or otherwise limit what structurally constitutes a “work-affected layer”).
	 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729